United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3343
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Kinsley Bateman,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 17, 2004
                                 Filed: December 21, 2004
                                 ___________

Before MELLOY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Kinsley Bateman pleaded guilty to a charge of being a felon in possession of
a firearm, 18 U.S.C. § 922(g)(1). The District Court1 sentenced him to 180 months
in prison, the sentence recommended by the government under the terms of the plea
agreement. On appeal, Bateman claims that he did not understand the nature of the
charge against him; that the mutual waiver of appeal rights in the plea agreement was
not valid as to him; that 18 U.S.C. § 922(g) exceeds Congress's power under the
Commerce Clause; and that he was sentenced in violation of his constitutional rights

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
because a jury did not find, and Bateman did not admit to the facts to support a
finding, that he was an armed career criminal. Because we conclude that Bateman's
waiver of his right to appeal was valid, we dismiss the appeal for lack of jurisdiction.2

       Before a district court can accept a guilty plea, Rule 11 of the Federal Rules of
Criminal Procedure requires that the court conduct a hearing in open court, with the
defendant under oath. If the plea agreement includes a waiver of the right to appeal,
"the court must inform the defendant of, and determine that the defendant
understands," the terms of that waiver. Fed. R. Crim. P. 11(b)(1)(N). Moreover, the
District Court must ensure that the defendant has knowingly and voluntarily waived
his right to appeal. United States v. Andis, 333 F.3d 886, 890–91 (8th Cir.) (en banc),
cert. denied, 124 S. Ct. 501 (2003). According to Bateman, the District Court failed
to fulfill its responsibilities at the Rule 11 hearing. As a consequence, he argues, the
waiver is not valid, and this Court therefore has jurisdiction to address the merits of
his appeal.

        On the second page of the written plea agreement between Bateman and the
United States Attorney for the Eastern District of Missouri is an explicit mutual
waiver of rights to appeal, with limited exceptions. The agreement was signed by
Bateman, his attorney, and an assistant United States attorney (AUSA). Bateman
testified under oath at the plea hearing that he had reviewed the agreement with his
attorney. The AUSA then recited the substance of the written agreement, including
the mutual waiver of rights to appeal, and Bateman testified that he agreed that the


      2
        To the extent Bateman claims that the statute is invalid under the Commerce
Clause, the claim is a jurisdictional one, not subject to waiver. This Court has clearly
held on more than one occasion that the statute (18 U.S.C. § 922(g)) represents a
valid exercise of Congress's power under the Commerce Clause. United States v.
Gary, 341 F.3d 829, 835 (8th Cir. 2003), cert. denied, 124 S. Ct. 1128 (2004); United
States v. Shepherd, 284 F.3d 965, 969 (8th Cir. 2002); United States v. Bates, 77 F.3d
1101, 1104 (8th Cir.), cert. denied, 519 U.S. 884 (1996).

                                          -2-
government's description of the agreement was correct. At the time of the hearing,
Bateman was a competent, forty-seven-year-old man with two years of college
education and was familiar with the criminal justice system. Despite Bateman's
claims to the contrary, we hold that the record shows that the waiver of appellate
rights complies with Rule 11(b)(1)(N) as interpreted by this Court in Andis. We do
not disagree with Bateman's suggestion that the court might have spent more time at
the hearing on the appeal waiver, but we do not agree that a detailed colloquy on the
subject was required in this case for the waiver to be valid.

      The appeal is dismissed.
                      ______________________________




                                        -3-